Title: To Thomas Jefferson from Spencer Roane, 1 August 1821
From: Roane, Spencer
To: Jefferson, Thomas


Dear Sir.
Richmond,
Aug. 1st 1821.
My young friend and neighbour Mr George W: Bassett, of Hanover, going to the springs, and passing through your neighbourhood, is desirous of being presented to you. I have encouraged this desire in him, and I introduce him to you with pleasure.—The repose which you have so well merited, and which, perhaps, you so much need, must be subject to occasional interruptions. They are the natural consequences resulting from the illustrious part you have acted in life:—and I am sure you will readily excuse the desire, in one of the rising generation. That desire, alone, is no small proof of merit: and I take the liberty to add, that Mr Bassett, though young, is every how respectable. with the greatest respect & Esteem, I am, Dear Sir, your friend & obt servant,Spencer Roane